Citation Nr: 0127034	
Decision Date: 12/06/01    Archive Date: 12/11/01	

DOCKET NO.  00-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

4.  Entitlement to service connection for residuals of an 
injury of the lumbar spine.  

5.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  An unappealed July 1993 RO decision denied service 
connection for PTSD and right and left knee disabilities.  

2.  Evidence received since the July 1993 RO decision denying 
service connection for PTSD is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the claim.  

3.  Evidence received since the July 1993 RO decision denying 
service connection for a right knee disability does not bear 
directly and substantially on the matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the claim.  

4.  Evidence received since the July 1993 RO decision denying 
service connection for a left knee disability does not bear 
directly and substantially on the matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The July 1993 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).  

2.  New and material evidence has not been received, the July 
1993 RO decision is final, and the claim of entitlement to 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105; 38 C.F.R. 
§ 3.156.  

3.  New and material evidence has not been received, the July 
1993 RO decision is final, and the claim of entitlement to 
service connection for a left knee disorder is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105; 38 C.F.R. 
§ 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also recently published 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The changes to 38 C.F.R. § 3.156(a) (defining 
new and material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim) and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is presented) 
are effective prospectively for claims filed on or after 
August 29, 2001.  The appellant's claim to reopen was filed 
prior to August 29, 2001.  

In this regard, the Board observes that with respect to the 
issues of whether new and material evidence has been 
submitted, all treatment records that have been indicated to 
exist have been obtained, the veteran has indicated that he 
does not desire a personal hearing, and the veteran and his 
representative have been provided with a statement of the 
case informing them of the evidence considered, the criteria 
upon which a decision is based regarding reopening claims, 
and the reason for the decisions reached.  Therefore, the 
Board concludes that the requirements of the VCAA have been 
complied with, with respect to the issues addressed herein, 
because there is no indication that any further notification 
or development could be initiated that has not already been 
accomplished.  

I.  PTSD

A July 1993 RO decision denied service connection for PTSD.  
The veteran was notified of that decision, and his appellate 
rights, but he did not initiate an appeal and it became 
final.  He is now seeking to reopen his claim for service 
connection for PTSD.  With respect to this claim, the Board 
finds, as discussed below, that he has submitted new and 
material evidence.  

The evidence of record prior to the July 1993 RO decision 
reflects that the veteran had not been diagnosed with PTSD.  
While the report of a December 1992 VA psychiatric evaluation 
indicates that the veteran reported that a member of his unit 
had taken his own life, it does not indicate that the veteran 
was present at the time of this event.  

Subsequent to the July 1993 RO decision, additional medical 
evidence has been associated with the record, including 
evidence indicating that the veteran has been diagnosed with 
PTSD and reports by the veteran indicating that he was 
present when the member of his unit, in Vietnam, took his own 
life.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  With consideration of competent medical evidence 
now diagnosing PTSD, as well as the veteran's report of 
additional details relating to an incident during his 
service, the Board concludes that this evidence is new and 
that it contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the veteran's 
PTSD.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108.  

II.  Knees

A July 1993 RO decision denied service connection for right 
and left knee disorders.  The veteran was notified of that 
decision, and his appellate rights, but he did not initiate 
an appeal and that decision is final.  

At the time of that decision, the evidence of record included 
the veteran's service medical records.  A March 1965 service 
medical record reflects that the veteran had twisted his left 
knee and leg.  The diagnosis was sprain of the left knee and 
leg.  Remaining service medical records are silent for 
complaint, finding, or treatment of right or left knee 
disorders.  The report of the veteran's November 1967 service 
separation examination reflects that his lower extremities 
were normal.  The veteran denied any significant medical 
history other than reported on the examination.  

The report of a July 1968 VA general medical examination 
reflects no complaints regarding the veteran's knees and 
indicates that he had good range of motion in all joints.  

The report of a December 1992 VA examination reflects that 
the veteran reported that he had injured his right knee in 
1967 when an ammunition can had fallen on it.  X-rays of the 
right knee were normal and the final diagnoses included 
status post injury of the right knee.  

December 1995 VA treatment records reflect that the veteran 
had fallen through metal bars with his right leg two days 
before.  Examination and X-rays revealed effusion of the 
right knee but were otherwise negative.  

The report of a July 1999 VA general medical examination 
reflects that the veteran reported that he had injured his 
left knee in 1967 when he fell in a hole.  He also reported a 
history of chronic pain in the right knee and indicated that 
the knee was worn out from arthritis.  X-rays of the 
veteran's knees reflect an impression of minimal narrowing of 
the lateral tibiofemoral joint compartment which may or may 
not suggest a cartilage thinning.  The diagnoses included 
residuals of injury to the left knee.  

Pertinent law and regulations have previously been set forth 
with respect to service connection.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  What constitutes new and material 
evidence has previously been set forth as well.  

With respect to the veteran's statements that his right knee 
is worn out from arthritis, the Board observes that while 
statements are presumed to be credible for purposes of 
determining whether new and material evidence has been 
submitted, the veteran, as a lay person, is not qualified to 
offer a medical diagnosis or etiology because he does not 
have such medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The competent medical evidence 
indicates that the veteran does not have arthritis of either 
knee.  

The additional evidence indicates that the veteran sustained 
an injury to his right knee in 1995, but does not indicate 
that that injury resulted in chronic disability or that he 
currently has any chronic disability of the right knee.  
Further, while the July 1999 VA general medical examination 
report reflects that the veteran has residuals of injury to 
the left knee, it does not provide any information regarding 
what those residuals are or what injury is referred to.  
Therefore, none of this evidence contributes to a more 
complete picture of any circumstances surrounding any 
original injury to the left knee or current disability of the 
right knee.  Therefore, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  Accordingly, new and material evidence to reopen the 
claims of entitlement to service connection for right and 
left knee disorders has not been submitted.  The July 1993 RO 
decision is final, and the claims of entitlement to service 
connection for right and left knee disorders are not 
reopened.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted.  To this extent only, the appeal with 
respect to this issue is granted.  

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a right knee disorder is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a left knee disorder is denied.  


REMAND

The issue of entitlement to service connection for residuals 
of an injury of the lumbar spine was denied, in the August 
1999 RO decision, as being not well grounded.  There has been 
a significant change in the law during the pendency of this 
appeal.  See VCAA.  See also recently published regulations 
at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159), promulgated pursuant 
to the enabling statute.  This law redefines the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A VA hospital discharge summary, relating to a period of 
hospitalization in February and March 1999, reflects 
diagnoses including frequent severe headaches.  The August 
1999 RO decision denying a permanent and total disability 
rating for pension purposes does not reflect that 
consideration of a headache disability was made.  The record 
does not appear to contain findings regarding the severity of 
these headaches or their frequency.  This hospitalization 
report, as well as the report of a July 1999 VA psychiatric 
evaluation offer a Global Assessment of Functioning (GAF) for 
the veteran.  While the evidence indicates that the veteran 
has been diagnosed as having acquired psychiatric 
disabilities, the record also reflects that he abuses alcohol 
and drugs.  The abuse of alcohol and drugs is willful 
misconduct and it is unclear if the reported GAF's include or 
exclude the veteran's abuse of alcohol and drugs.  

The July 1999 VA psychiatric evaluation report and the VA 
hospital discharge summary, relating to the hospitalization 
in February and March 1999, both diagnose PTSD, but do not 
indicate what stressful event or events resulted in the 
current diagnosis of PTSD.  While the veteran currently 
indicates that he does not recall the name of the individual 
who he has indicated committed suicide while he was in 
Vietnam, the report of a December 1992 VA psychiatric 
examination reflects that the veteran indicated the man's 
name was Ron.  The record does not indicate that an attempt 
has been made to have the veteran specify the time frame that 
the suicide occurred and then attempt to verify the suicide.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he identify all medical care 
he has received since April 1999.  After 
obtaining any necessary authorization, 
the RO should contact any medical care 
providers identified, including the 
Little Rock VA Medical Center, and 
request copies of all records relating to 
any treatment provided the veteran since 
April 1999.  

2.  The RO should contact the veteran and 
request that he specify the date that the 
individual in his unit committed suicide 
and the individuals name.  

3.  The RO should then contact the United 
States Armed Services Center for Research 
of Unit Records and request verification 
of any stressors reported by the veteran, 
including the suicide of a fellow airman 
possibly named "Ron."  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of all psychiatric disorders 
that are present.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  All indicted tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner is specifically requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the 
verified inservice stressors reported by 
the veteran.  The examiner is also 
requested to provide a global assessment 
of functioning score that is reflective 
of psychiatric disability exclusive of 
any alcohol or drug abuse.  A complete 
rationale for all opinions expressed 
should be provided.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology and nature and extent of any 
currently manifested residuals of an 
injury of the lumbar spine and the nature 
and extent of any currently manifested 
headache disability.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner should expressly identify and 
diagnose all existing pathology of the 
low back.  The examiner should then 
provide an opinion, based on a review of 
the evidence, as to whether it is at 
least as likely as not that the veteran's 
low back disability existed during 
military service or is in any way linked 
or related to any medically documented 
incident or injury during his military 
service.  If the veteran has no current 
low back disability that could be 
medically linked or attributed to his 
period of military service or any 
incident therein, the physician should 
clearly and specifically so indicate in 
the examination report.  The examiner 
should also identify whether the veteran 
currently has any headache disability 
and, if so, the frequency and severity of 
his headaches.  A complete rationale for 
all opinions should be provided. 

6.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues remaining on appeal.  All 
identified disabilities, not of 
misconduct origin, should be evaluated in 
adjudicating the claim of entitlement to 
a permanent and total disability rating 
for pension purposes.

7.  If any benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


